           Case 1:19-cv-07473-AKH Document 53
                                           50 Filed 08/31/20
                                                    08/25/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 STINGRAY MUSIC USA, INC.,

          Plaintiff,                                 CIVIL ACTION NO.: 19-cv-07473-AKH

 vs.

                                                              FINAL JUDGMENT
 uCAST LLC f/k/a QELLO, LLC

          Defendant.




         Plaintiff, STINGRAY MUSIC USA, INC., having filed its complaint herein on

August 8, 2019; Defendant, uCAST LLC f/k/a QELLO, LLC, having appeared and filed its answer

to the complaint; this Court having jurisdiction of the parties hereto and of the subject matter

hereof; and this Court having ordered Plaintiff’s factual matters asserted as proven, having stricken

Defendant’s pleadings (D.E. 47), and having found that Defendant breached the contracts between

the parties.

         Upon the record evidence and subsequent pleadings herein, it is hereby:

         ORDERED, ADJUDGED, AND DECREED as follows:

    I.         DEFINITIONS

         A.      “Plaintiff” means STINGRAY MUSIC USA, INC.

         B.      “Defendant” means uCAST LLC f/k/a QELLO, LLC.

         C.      “APA” means the Asset Purchase Agreement entered into by and between the

parties on January 3, 2018.

         D.      “TSA” means the Transition Services Agreement entered into by and between the

parties on January 3, 2018.



                                                 1
               Case 1:19-cv-07473-AKH Document 53
                                               50 Filed 08/31/20
                                                        08/25/20 Page 2 of 4




          E.       “SLA” means the Software License Agreement entered into by and between the

parties on January 3, 2018.

          F.       “Escrow Agreement” means the Escrow Agreement entered into by and between

the parties on January 31, 2018.

          G.       “Agreements” means the APA, TSA, SLA, and Escrow Agreement.




   III.         FINDINGS

          A.       This Court has stricken Defendant’s pleadings because after three to four months

of multiple sanction orders, each of which gave Defendant ample time to comply with its litigation

duties, “whatever remained of [this Court’s] patience has run out. . . [and the] wasteful cycle of

sanctions has gone on long enough. . .” D.E. 47. Defendant left this Court with “little choice aside

from” entering this Final Judgment. D.E. 47

          B.       Defendant breached the Agreements by failing to fulfill its obligations to maintain

certain services necessary to support the functionality of the streaming service. See affidavit of

Lloyd Perry Feldman, attached as Exhibit A at ⁋ 7.




                                                    2
            Case 1:19-cv-07473-AKH Document 53
                                            50 Filed 08/31/20
                                                     08/25/20 Page 3 of 4




       C.       Defendant shall pay Plaintiff $3,000,000.00 (three million dollars), as damages

resulting from its breach of the Agreements.

       D.       On May 15, 2020, this Court’s converted two prior sanction orders and granted a

final judgment against Defendant for $10,000.00 (ten thousand dollars) (D.E. 40). Then on June

29, 2020, this Court’s entered an additional order directing Defendant to pay Plaintiff $5,000.00

(five thousand dollars) in sanctions (D.E. 44). Both D.E. 40 and D.E. 44 are incorporated into this

Final Judgment.

       E.       Defendant shall also pay Plaintiff $50,000.00 (fifty thousand dollars) in sanctions,

"on the grounds that Defendant has never shown that it had any colorable defense and caused a

multiplication in these proceedings, adding to the costs of litigation as well as unnecessarily

burdening the Court,” as ordered in this Court’s August 11, 2020 Default Judgment Order. D.E. 47.

       F.       Plaintiff’s factual matters asserted, as referenced in this Court’s D.E. 44, are

deemed proven. Defendant’s ability to challenge those factual assertions in D.E. 44 is hereby

closed as part of this judgment.




       H.       Defendant shall pay Plaintiff post-judgment interest at the rate of 9% from the date

this Final Judgment is entered until the total amount owed is paid.




                                                 3
          Case 1:19-cv-07473-AKH Document 53
                                          50 Filed 08/31/20
                                                   08/25/20 Page 4 of 4




       M.      Defendant shall have ten days from Plaintiff’s submission of this Final Judgment

to file an opposition contesting Plaintiff’s evidence. D.E. 47.

       N.      This Final Judgment shall take effect on the date that it is entered.

       O.      Jurisdiction is retained by the Court for the purpose of enabling any of the parties

to this Final Judgment to apply to this Court at any time for such further orders or directions as

may be necessary or appropriate for the construction or carrying out of this Final Judgment, for

the modifications of any of its provisions, for its enforcement or compliance, and for the

punishment of any violation of its provisions.



        August 31, 2020
Dated :___________________                             Alvin K. Hellerstein /s/
                                                      _______________________________

                                                      ALVIN K. HELLERSTEIN
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
